87 So. 2d 658 (1956)
EMPLOYERS INSURANCE CO. OF ALA., Inc.
v.
James V RIVES.
6 Div. 14.
Supreme Court of Alabama.
May 24, 1956.
Burgin Hawkins, Birmingham, for petitioner.
Lange, Simpson, Robinson & Somerville, Birmingham, opposed.
MERRILL, Justice.
Petition of James V. Rives, doing business as Rives Construction Company, for certiorari to the Court of Appeals, to review and revise the judgment and decision of that Court in the case of Employers Insurance Co. of Ala., Inc., v. Rives, 87 So. 2d 646.
After remandment. See Ala., 87 So. 2d 653.
Writ denied.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.